IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 75645-1-1
                     Respondent,
                                                 DIVISION ONE
         V.

LeROY PARKER,                                    UNPUBLISHED OPINION
                                                                                      --{
                    Appellant.                   FILED: October 23, 2017

      PER CURIAM. LeRoy Parker appeals his convictions for felony violation

of a no-contact order, arguing that under State v. Case, 189 Wn. App. 422, 429,

358 P.3d 432(2015), the parties' stipulation to predicate convictions was

insufficient to support the current convictions. The State counters that Case was

wrongly decided and that, in any event, any error was either waived, invited, or

harmless.

      While this appeal was pending, the Washington State Supreme Court

reversed Division Two's decision in Case. State v. Case, 187 Wn.2d 85, 384

P.3d 1140(2016). At our request, the parties filed supplemental briefs

addressing the impact of the Supreme Court's decision on this appeal. The

parties agree that the Supreme Court's decision is controlling here and defeats

Parker's arguments under the Court of Appeals' decision in Case.

      In a Statement of Additional Grounds, Parker raises one argument

meriting discussion. He claims the prosecutor violated the trial court's rulings by

referencing alcohol and "Battered Wife Syndrome" or "BWS" during closing

argument. The record belies these claims. Although the court excluded
No. 75645-1-1/2


testimony as to Parker's breath test results, the court ruled that "any questions as

to how much alcohol Mr. Parker had consumed was relevant as it related to his

memory of what had happened [1" RP 232-33. Parker fails to identify, nor did

our review of closing argument disclose, any violation of this ruling. Our review

of closing argument also failed to disclose any reference to "BWS" or "Battered

Wife Syndrome".

       Affirmed.


                                For the court:




                                        -2